fiL--
                                  STATE OF MINNESOTA
                                                                              October 10, 2016
                                   IN SUPREME COURT                              Om~EOF'
                                                                            Arra.I.AmCcuns
                                           Al6-1195


In re Petition for Disciplinary Action against
Adam Andrew Gillette, a Minnesota Attorney,
Registration No. 0328352.


                                          ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action alleging that respondent Adam Andrew Gillette committed

professional   misconduct warranting public discipline- namely,              making     multiple

misrepresentations to a client and one misrepresentation to the client's acquaintance about

the status of the client's matter; misleading the client into believing that the case had settled

when, in fact, respondent had not pursued it; allowing the statute of limitations in the

client's matter to lapse due to his neglect; and neglecting another client matter resulting in

the expiration of the statute of limitations. See Minn. R. Prof. Conduct 1.1, 1.3, 1.4, 4.1,

and 8.4( c). As mitigation of his passive misconduct. respondent produced evidence that

he suffered from an untreated mental-health issue at the time of the misconduct for which

he later sought treatment. Respondent also produced evidence that he is remorseful for his

misconduct.

       Respondent wmves his rights under Rule 14, Rules on Lawyers Professional

Responsibility (RLPR), and unconditionally admits the allegations in the petition. The
parties jointly recommend that the appropriate discipline is a 60-day suspension and 2 years

of supervised probation.

       The court has independently reviewed the file and approves the recommended

disposition.

       Based upon all the tiles, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       l.      Respondent Adam Andre\V Gillette is suspended from the practice oflaw for

a minimum of 60 days. effective as of the date of this order.

       2.      Respondent shall comply with Rule 26. RLPR (requiring notice of

suspension to clients. opposing counseL and tribunals), and shall pay $900 in costs pursuant

to Rule 24, RLPR.

       3.      Respondent shall be eligible for reinstatement to the practice of law

following the expiration of the suspension period provided that, not less than 15 days before

the end of the suspension period, respondent tiles with the Clerk of Appellate Courts and

serves upon the Director an affidavit establishing that he is current in continuing legal

education requirements. has complied with Rules 24 and 26. RLPR, and has complied with

any other conditions for reinstatement imposed by the court.

       4.      Within 1 year of the date of the filing of this order. respondent shall file with

the Clerk of the Appellate Courts and serve upon the Director proof of successful

completion of the written examination required for admission to the practice of law by the

State Board of Law Examiners on the subject of professional responsibility. Failure to




                                               2
timely file the required documentation shall result in automatic re-suspension, as provided

in Rule 18( e)( 3 ), RLPR.

       5.      Upon reinstatement to the practice of law. respondent shall be placed on

probation for a period of 2 years, subject to the following conditions:

       (a)    Respondent shall cooperate fully with the Director's Office in its
       efTorts to monitor compliance with this probation. Respondent shall
       promptly respond to the Director's correspondence by its due date.
       Respondent shall provide the Director with a current mailing address and
       shall immediately notify the Director of any change of address. Respondent
       shall cooperate with the Director's investigation of any allegations of
       unprofessional conduct that may come to the Director's attention. Upon the
       Director· s request. respondent shall provide authorization for release of
       information and documentation to verify respondent's compliance with the
       terms ofthis probation.

       (b)  Respondent shall abide by the Minnesota Rules of Professional
       Conduct.

       (c)    Respondent shall be supervised by a licensed Minnesota attorney,
       appointed by the Director. to monitor compliance with the terms of this
       probation. Within 14 days from the date of this order, respondent shall
       provide the Director with the names of four attorneys who have agreed to be
       nominated as respondent's supervisor. If, after diligent effort, respondent is
       unable to locate a supervisor acceptable to the Director. the Director shall
       seek to appoint a supervisor. Until a supervisor has signed a consent to
       supervise. respondent shall. on the first day of each month, provide the
       Director with an inventory of client files as described in paragraph (d) below.
       Respondent shall make active client files available to the Director upon
       request.

       (d)     Respondent shall cooperate fully \Vith the supervisor's efforts to
       monitor compliance with this probation. Respondent shall contact the
       supervisor and schedule a minimum of one in-person meeting per calendar
       quarter. Respondent shall submit to the supervisor an inventory of all active
       client files by the first day of each month during the probation. With respect
       to each active tile. the inventory shall disclose the client name. type of
       representation. date opened. most recent activity. next anticipated action. and
       anticipated closing date. Respondent's supervisor shall file written reports
with the Director at least quarterly, or at such more frequent intervals as the
Director may reasonably request.

(e)     Respondent shall initiate and maintain ofnce procedures that ensure
that there are prompt responses to correspondence. telephone calls, and other
important communications from clients, courts, and other persons interested
in matters that respondent is handling, and that will ensure that respondent
regularly revie\vs each and every file and completes legal matters on a timely
basis.

(f)    Respondent shall initiate or continue current treatment by a licensed
consulting psychologist or other mental-health professional acceptable to the
Director and shall complete all therapy programs recommended by the
therapist. Respondent shall provide the necessary authorizations to allow the
Director to verify respondent's compliance with treatment.

Dated: October 10. 2016
                                           fi]Jcouft:
                                           David R. Stras
                                           Associate Justice




                                      4